DETAILED ACTION
	This Office Action, based on application 15/842,586 filed 14 December 2017, is filed in response to applicant’s amendment and remarks filed 10 November 2020.  Claims 1-21 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The following claims are objected to due to informalities:
Claim 1: Lack of antecedent basis of the term “selecting the non-volatile memory integrated circuit” (Lines 32 and 34).  While the “integrated circuit” has a “non-volatile memory”, antecedence is not provided for a “non-volatile memory integrated circuit”.  Removing the 
Claim 2: Lack of antecedent basis of the term “selecting the non-volatile memory integrated circuit”.  See objection to Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Exemplary Claim 1 limits the claims by defining a “starting condition” and an “end condition” as follows: “transmitting a starting condition by transitioning the data line from a high state to a low state and transitioning the clock line from the high state to the low state a time after transitioning the data line from the high state to the low state; after transmitting the starting condition … transmitting an end 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over NADERI in view of NXP Semiconductors’ I2C Bus Specification {hereinafter referred to as NXP}.

With respect to Claims 1 and 10, NADERI discloses a method/integrated circuit for addressing an integrated circuit having a non-volatile memory of the electrically erasable and programmable type (Fig 2, Memory Device 202; Section [0053-0055] – Memory Device 202 may be configured with respect to Fig 3 and comprise a flash memory array; Section [0003] – flash memory is a type of EEPROM), the non-volatile memory configured to be connected to a serial bus (Fig 2, I2C Bus 204 is coupled to Memory Device 202) comprising a clock line and a data line (Section [0039] – serial data line SDA and serial clock line SCL), the non-volatile memory comprising a memory plane (Fig 2, Memory Device 202 comprises Memory Array 234) and J hardware-identification pins (Section [0062] – high/low address pin), wherein J (Section [0062] – high/low address pin is 1 pin), the method comprising:
assigning a voltage to each of the J hardware-identification pins of the non-volatile memory to form a first code (Section [0062] – high/low address pin may be set high or low, the resulting setting analogous to a ‘first code’);
transmitting a slave address on the serial bus (Section [0073] – the memory device monitors the I2C bus for traffic addressed to the memory device; Section [0057,0059] – I2C Ports 332 and 342 responds to I2C slave addresses); 
transmitting data bytes on the bus (Section [0035] – the memory system is configured to store data received from the I2C bus and write data to the I2C bus in response to instructions directed at the memory system), 
wherein the memory plane of the non-volatile memory is addressable with n bits, wherein n=8*N+M, N being a non-zero positive integer number and M being a positive integer number between 1 and 3 (Sections [0057,0059] – the flash memory may be addressed using a 16-bit or 8-bit protocol addressing modes {thus N would be 2 or 1 in this instance}; Section [0062] – high/low address pin selects the address mode {M would be 1 in this instance}), and wherein:
a first mode of addressing the non-volatile memory is selected when the first code is equal to a fixed reference code (Section [0062] – the high/low address pin is low), the first mode of addressing the memory plane of the non-volatile memory comprising an addressing of the memory plane of the non-volatile memory by a memory address contained in a last M low-order bits of the slave address and in a first N bytes received in the data bytes (Section [0062] – in response to the high/low address pin being set to low, the I2C port responds to I2C slave addresses A0 and A2 {A0-A7 comprise a first byte}; Fig 3, “A-SIDE” I2C 16-bit addressing),
(Section [0062] – the high/low address pin is high), the second mode of addressing the memory plane of the non-volatile memory comprising an addressing of the memory plane by a memory address contained in a first N+1 bytes received in the data bytes (Section [0062] – in response to the high/low address pin being set to high, the I2C port responds to I2C slave addresses A2 and AA {A8-AE comprise a second byte}; Fig 3, “B-SIDE” I2C 8-bit addressing),
when the first mode is selected, selecting the non-volatile memory integrated circuit for  communication over the serial bus based on a first 7-M bits of the slave address (Section [0062] – when the high/low address pin is low, I2C port responds to I2C slave addresses A0 and A2), and
when the second mode is selected, selected the non-volatile memory integrated circuit for communication over the serial bus based on the first 7 bits of the slave address (Section [0062] – when the high/low address pin is high, I2C port responds to I2C slave addresses A8 and AA).
NADERI does not appear to explicitly disclose transmitting a starting condition by transitioning the data line from a high state to a low state and transitioning the clock line from the high state to the low state a time after transitioning the data line from the high state to the low state; after transmitting the starting condition, transmitting the slave address, the slave address comprising 7 bits; after transmitting the slave address, transmitting a read/write bit on the serial bus;  after transmitting the read/write bit, transmitting data bytes; and after transmitting the data bytes, transmitting an end condition by transitioning the data line from the low state to the high state and transitioning the clock line from the low state to the high state a time after transitioning the data line from the low state to the high state.
However, NXP discloses transmitting a starting condition by transitioning the data line from a high state to a low state and transitioning the clock line from the high state to the low state a time after transitioning the data line from the high state to the low state (Pages 9-10, Section 3.1.4 – START and STOP conditions; Fig 5, START condition is when SDA transitions from high to low while SCL is high, later, SCL transitions from high to low); after transmitting the starting condition, transmitting the slave address, the slave address comprising 7 bits; after transmitting the slave address, transmitting a read/write bit on the serial bus (Page 13, Section 3.1.10 – The slave address and R/W bit – “After the START condition (S), a slave address is sent.  This address is seven bits long followed by an eighth bit which is a data direction bit (R/W)”);  after transmitting the read/write bit, transmitting data bytes (Page 13, Fig 9 depicts two DATA bytes transmitted after the R/W bit prior to the STOP condition); and after transmitting the data bytes, transmitting an end condition by transitioning the data line from the low state to the high state and transitioning the clock line from the low state to the high state a time after transitioning the data line from the low state to the high state (Pages 9-10, Section 3.1.4 – START and STOP conditions; Fig 5, STOP condition is when SDA transitions from low to high while SCL is high).
NADERI and NXP are analogous art because they are from the same field of endeavor of serial bus communication.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of NADERI and NXP before him or her, to modify the serial data pins of NADERI to include start and stop conditions as taught by NXP.  A motivation for doing so would have been to provide a protocol for interfacing devices that share the same bus (Page 3, 2. I2C-bus features).  Therefore, it would have been obvious to combine NADERI and NXP to obtain the invention as specified in the instant claims.

With respect to Claim 3, NADERI and NXP disclose the method of claim 1.  NADERI further discloses coupling (2^J)-1 non-volatile memory integrated circuits to the serial bus (Sections [0059-0060] –Flash Array 310 {with J=1, (2^1)-1 = 1 memory}).

Claim 4, NADERI and NXP disclose the method of claim 3.  NADERI further discloses wherein each of the non-volatile memory integrated circuits coupled to the serial bus have the same memory capacity (Sections [0059-0060] – first and second memory arrays 344 and 346 are 256-bytes). 

With respect to Claim 11, NADERI and NXP disclose the integrated circuit of claim 10.  NADERI further discloses a test circuit configured to: carry out a logical test between signals present on the J hardware-identification pins to produce a test result (Section [0005] – bus masters {test circuit} attempt to access the memory; Fig 2, Signal Connection 206; Sections [0040-0041] – Signal Connection 206 may comprise a high/low signal; Signal Connection 206 may be distributed across pins; Section [0062] – high/low address pin {setting of a value on the pins analogous to a ‘test result’); and place the integrated circuit in the first mode or the second mode of addressing the memory plane based on the test result (Section [0062] – different addressing modes are performed in response to the high/low signal). 

Claims 2, 5-9, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over NADERI in view of NXP and TAILLET (US PGPub 2014/0351489).

With respect to Claim 16, NADERI discloses a system comprising: 
a first memory device having a memory plane (Fig 2, Memory Device 202 comprises Memory Array 234), the first memory device comprising an identification pin (Fig 2, Signal Connection 206; Sections [0040-0041] – Signal Connection 206 may comprise a high/low signal; Signal Connection 206 may be distributed across pins; Section [0062] – high/low address pin), and an SDA and an SCL pins, the SDA and SCL pins configured to be coupled to a serial bus comprising a clock line and a data line (Section [0033] – SDA and SCL lines are coupled to the I2C bus 104), wherein an identification pin (Section [0062] – high/low address pin may be set high or low, the resulting setting analogous to a ‘first code’), the first memory device having a first mode and a second mode of addressing the memory plane, wherein the first memory device operates with the first mode of addressing the memory plane when the first code is equal to a reference code (Section [0062] – the high/low address pin is low), and the first memory device operates in the second mode of addressing the memory plane when the first code is different than the reference code (Section [0062] – the high/low address pin is high), and wherein
 the first mode of addressing the first memory device comprises addressing the memory plane by using a lower 3 bits of a slave address of the serial communication plus 16 bits from two 8-bit data bytes received after the slave address (Section [0062] – in response to the high/low address pin being set to low, the I2C port responds to I2C slave addresses A0 and A2 {A0-A7 comprise a first byte}; Fig 3, “A-SIDE” I2C 16-bit addressing), 
the second mode of addressing the first memory device comprising using 19 bits from three 8-bit data bytes received after the slave address (Section [0062] – in response to the high/low address pin being set to high, the I2C port responds to I2C slave addresses A2 and AA {A8-AE comprise a second byte}). Fig 3, “B-SIDE” I2C 8-bit addressing),
when the first mode is selected, the first memory device is configured to be selected for  communication over the serial bus based on a first 7-M bits of the slave address (Section [0062] – when the high/low address pin is low, I2C port responds to I2C slave addresses A0 and A2), and
when the second mode is selected, the first memory device is configured to be selected for communication over the serial bus based on the first 7 bits of the slave address (Section [0062] – when the high/low address pin is high, I2C port responds to I2C slave addresses A8 and AA).


However, NXP discloses wherein a serial communication transaction comprises: a starting condition defined by a transition of the data line from a high state to a low state and a transition of the clock line from the high state to the low state a time after the transition of the data line from the high state to the low state (Pages 9-10, Section 3.1.4 – START and STOP conditions; Fig 5, START condition is when SDA transitions from high to low while SCL is high, later, SCL transitions from high to low), after the starting condition, a slave address comprising 7 bits, after the slave address, a read/write bit (Page 13, Section 3.1.10 – The slave address and R/W bit – “After the START condition (S), a slave address is sent.  This address is seven bits long followed by an eighth bit which is a data direction bit (R/W)”), after the read/write bit, a plurality of data bytes (Page 13, Fig 9 depicts two DATA bytes transmitted after the R/W bit prior to the STOP condition), and after the plurality of data bytes, an end condition defined by a transition of the data line from the low state to the high state and a transition of the clock line from the low state to the high state a time after the transition of the data line from the low state to the high state (Pages 9-10, Section 3.1.4 – START and STOP conditions; Fig 5, STOP condition is when SDA transitions from low to high while SCL is high).
(Page 3, 2. I2C-bus features).  Therefore, it would have been obvious to combine NADERI and NXP to obtain the invention as specified in the instant claims.
However, TAILLET discloses wherein the memory plane is with a capacity of 4Mbits and the identification pin comprise 3 identification pins (Section [0050] – memory capacity may be extended to 4 Mbits using 2 address bytes {or 16-bits, N=2 in this instance} and 3 bits of a slave device selection byte).
NADERI, NXP, and TAILLET are analogous art because they are from the same field of endeavor of addressing memory devices coupled to serial busses.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of NADERI and TAILLET before him or her, to modify the slave address of NADERI to include dedicating 1 to 3 bits of a selection byte as taught by TAILLET.  A motivation for doing so would have been to extend memory addressing capacity (Section [0050]).  Therefore, it would have been obvious to combine NADERI, NXP, and TAILLET to obtain the invention as specified in the instant claims.

With respect to Claim 2, NADERI and NXP disclose the method of claim 1.  NADERI further discloses the second mode of addressing the non-volatile memory (Section [0062] – in response to the high/low address pin being set to high, the I2C port responds to I2C slave addresses A2 and AA {A8-AE comprise a second byte}).

However, TAILLET discloses selecting the non-volatile memory integrated circuit for communication over the serial bus when the first code is equal to the last three low-order bits of the slave address (Section [0039] – slave circuits are selected (or addressed) via slave address 22; Section [0050] – 1 to 3 bits of a slave device selection byte 22 {last three low-order bits}). 
NADERI, NXP, and TAILLET are analogous art because they are from the same field of endeavor of addressing memory devices coupled to serial busses.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of NADERI and TAILLET before him or her, to modify the slave address of NADERI to include dedicating 1 to 3 bits of a selection byte as taught by TAILLET.  A motivation for doing so would have been to extend memory addressing capacity as addressing capacity is limited by the number of address bits (Section [0050]).  Therefore, it would have been obvious to combine NADERI, NXP, and TAILLET to obtain the invention as specified in the instant claims.

With respect to Claim 5, NADERI and NXP disclose the method of claim 1.  NADERI further discloses the reference code is 0-0-0 (Section [0062] – the state represented by the high/low signal being low is analogous to a reference code of 0-0-0).
NADERI does not appear to explicitly disclose wherein J is equal to 3. 
However, TAILLET discloses wherein J is equal to 3 (Section [0039] – slave circuits are selected (or addressed) via slave address 22; Section [0050] – 1 to 3 bits of a slave device selection byte 22).

With respect to Claim 6, NADERI and NXP disclose the method of claim 1.

However, TAILLET discloses wherein: the non-volatile memory has a memory capacity of 4 Mbits; n is equal to 19; N is equal to 2; M is equal to 3; and J is equal to 3 (Section [0050] – memory capacity may be extended to 4 Mbits using 2 address bytes {or 16-bits, N=2 in this instance} and 3 bits of a slave device selection byte for a total addressable size of 19 bits {16+3}).

With respect to Claim 7, NADERI and NXP disclose the method of claim 1.  NADERI further discloses the reference code is 0-0 (Section [0062] –high/low signal is low; the state represented by the high/low signal being low is analogous to a reference code of 0-0).
NADERI does not appear to explicitly disclose wherein J is equal to 2. 
However, TAILLET discloses wherein J is equal to 2 (Section [0039] – slave circuits are selected (or addressed) via slave address 22; Section [0050] – 1 to 3 bits of a slave device selection byte 22).

With respect to Claim 8, NADERI and NXP disclose the method of claim 1.  NADERI further discloses the first mode of addressing and when M is equal to 1 (Section [0062] – in response to the high/low address pin being set to low, the I2C port responds to I2C slave addresses A0 and A2 {A0-A7 comprise a first byte}).
NADERI does not appear to explicitly disclose when M is equal to 2 and J is equal to 3, selecting the non-volatile memory based on a last three low-order bits of the slave address. 
However, TAILLET discloses in the first mode of addressing and when M is equal to 2 and J is equal to 3, selecting the non-volatile memory based on a last three low-order bits of the slave address (Section [0039] – slave circuits are selected (or addressed) via slave address 22; Section [0050] – 1 to 3 bits of a slave device selection byte 22).

With respect to Claim 9, NADERI, NXP, and TAILLET disclose the method of claim 8.  
NADERI does not appear to explicitly disclose wherein the non-volatile memory is selected from among 2^(3-M) non-volatile memory integrated circuits connected to the serial bus. 
However, TAILLET discloses wherein the non-volatile memory is selected from among 2^(3-M) non-volatile memory integrated circuits connected to the serial bus (Section [0039] – slave circuits are selected (or addressed) via slave address 22; Section [0050] – 1 to 3 bits of a slave device selection byte 22).

With respect to Claim 13, NADERI and NXP disclose the integrated circuit of claim 11.  NADERI further discloses the second mode of addressing the memory plane (Section [0062] – the high/low address pin is high), and place the integrated circuit in standby phase when the first code is different from the last three LSBs of the slave address (Section [0047] – the first I2C engine couples to standby power; Section [0066] – 16-bit addressing {when the high/low address pin is high} is supported when operating in standby power).
NADERI does not appear to explicitly disclose the test circuit is configured to: compare the first code with a last three low-order bits (LSBs) of the slave address.
However, TAILLET discloses the test circuit is configured to: compare the first code with a last three low-order bits (LSBs) of the slave address (Section [0039] – slave circuits are selected (or addressed) via slave address 22; Section [0050] – 1 to 3 bits of a slave device selection byte 22). 
NADERI, NXP, and TAILLET are analogous art because they are from the same field of endeavor of addressing memory devices coupled to serial busses.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of NADERI and TAILLET before him or her, to modify the slave address of NADERI to include dedicating 1 to 3 bits of (Section [0050]).  Therefore, it would have been obvious to combine NADERI, NXP, and TAILLET to obtain the invention as specified in the instant claims.

With respect to Claim 14, NADERI and NXP disclose the integrated circuit of claim 11.  NADERI further discloses in the first mode of addressing and when M is equal to 1, the test circuit is configured to place the integrated circuit in a standby phase based on bits of the slave address (Section [0047] – the first I2C engine couples to standby power; Section [0066]).
NADERI does not appear to explicitly disclose wherein: M is equal to 2; J is equal to 3. 
However, TAILLET discloses wherein: M is equal to 2; J is equal to 3 (Section [0050] – memory capacity may be extended to 4 Mbits using 2 address bytes {or 16-bits, N=2 in this instance} and 3 bits of a slave device selection byte).

With respect to Claim 15, NADERI, NXP, and TAILLET disclose the integrated circuit of claim 10.
NADERI does not appear to explicitly disclose wherein the non-volatile memory has a capacity of 4 Mbits, n is equal to 19, N is equal to 2 and M is equal to 3 and J is equal to 3. 
However, TAILLET discloses wherein: the non-volatile memory has a memory capacity of 4 Mbits; n is equal to 19; N is equal to 2; M is equal to 3; and J is equal to 3 (Section [0050] – memory capacity may be extended to 4 Mbits using 2 address bytes {or 16-bits, N=2 in this instance} and 3 bits of a slave device selection byte).

With respect to Claim 17, NADERI, NXP, and TAILLET disclose the system of claim 16.  NADERI further discloses the first code is different than the reference code (Section [0062] – in response to the high/low address pin being set to high, the I2C port responds to I2C slave addresses A2 and AA {A8-AE comprise a second byte}).
NADERI does not appear to explicitly disclose wherein the first memory device is selected when the lower 3 bits of the slave address are equal to the first code. 
However, TAILLET discloses wherein the first memory device is selected when the lower 3 bits of the slave address are equal to the first code (Section [0039] – slave circuits are selected (or addressed) via slave address 22; Section [0050] – 1 to 3 bits of a slave device selection byte 22).

With respect to Claim 18, NADERI, NXP, and TAILLET disclose the system of claim 16.  NADERI further discloses wherein the reference code is o-o-o (Section [0062] –high/low signal is low).

With respect to Claim 19, NADERI, NXP, and TAILLET disclose the system of claim 18.  NADERI further discloses two to six additional memory devices (Section [0050] – the second I2C engine emulates 2 256-byte flash memories), each of the two to six additional memory devices having a memory plane (Fig 3, flash memory arrays 344 and 346), and an SDA and SCL pins coupled to the serial bus (Section [0033] – SDA and SCL lines are coupled to the I2C bus 104), wherein the first memory device and each of the two to six additional devices have respective first codes different from each other and different from the reference code (Section [0062] – in response to the high/low address pin being set to low, the I2C port responds to I2C slave addresses A0 and A2 {A0-A7 comprise a first byte}; in response to the high/low address pin being set to high, the I2C port responds to I2C slave addresses A2 and AA {A8-AE comprise a second byte})
NADERI does not appear to explicitly disclose memory devices with a capacity of 4 Mbits and 3 identification pins.
(Section [0050] – memory capacity may be extended to 4 Mbits using 2 address bytes {or 16-bits, N=2 in this instance} and 3 bits of a slave device selection byte).

With respect to Claim 20, NADERI, NXP, and TAILLET disclose the system of claim 16.  NADERI further discloses a master device coupled to the serial bus (Sections [0004-0006] – multiple bus masters may be coupled to an I2C bus).

With respect to Claim 21, NADERI, NXP, and TAILLET disclose system of claim 16.  NADERI further discloses wherein the system is comprised in a mobile telephone or an auditory prosthesis (Section [0002] – NV Memory has many applications including mobile phones). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NADERI in view of NXP and NAKAGAWA (US PGPub 2013/0134103).

With respect to Claim 12, NADERI and NXP disclose the integrated circuit of claim 11.  NADERI further discloses the J hardware-identification pins (Section [0062] – high/low address pin).
NADERI does not appear to explicitly disclose wherein the test circuit comprises an OR gate having inputs coupled to the J hardware-identification pins and an output configure to generate the test result. 
However, NAKAGAWA discloses wherein the test circuit comprises an OR gate having inputs coupled to the J hardware-identification pins and an output configure to generate the test result (Fig 6B; Section [0052] – a test mode and an enable signal from logic are coupled to an OR-gate in the control circuit).
(Section [0052]).  Therefore, it would have been obvious to combine NADERI, NXP, and NAKAGAWA to obtain the invention as specified in the instant claims.

Response to Arguments
	Applicant’s remarks, submitted 16 July 2020 in response to the Office Action mailed 18 May 2020, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 112
	The Office withdraws the previously issued indefiniteness rejection in view of applicant’s amendment and remarks.
	Claim Rejections under 35 U.S.C. § 103
	The applicant traverses the prior art rejection alleging cited prior art fails to disclose the features of “the first mode of addressing the memory plane of the non-volatile memory comprising an addressing of the memory plane of the non-volatile memory by a memory address contained in a last M low-order bits of the slave address and in a first N bytes received in the data bytes . . . the second mode of addressing the memory plane of the non-volatile memory comprising an addressing of the memory plane by a memory address contained in a first N+1 bytes received in the data bytes, when the first mode is selected, selecting the non-volatile memory integrated circuit for communication over the serial bus based on a first 7-M bits of the slave address, and when the second mode is selected, selecting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        



/E.T.L/Examiner, Art Unit 2137